Citation Nr: 1742690	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-09 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, CO.  Jurisdiction of this appeal has since been transferred to the RO in St. Petersburg, Florida.

A Notice of Disagreement was received in May 2012.  In March 2013, a Statement of the Case was issued, and, in April of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
Pursuant to 38 U.S.C.A 7105e, the Board has jurisdiction to receive and review additional evidence that is received from the Veteran in those cases received on or after February 2, 2013.  On March 9, 2016, the Board received medical evidence from the Veteran, and this evidence falls within the purview of this statute, and therefore, the Board has jurisdiction of this evidence, because the Veteran's substantive appeal was filed in April 2013.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that his bilateral hearing loss and tinnitus were incurred as a result of his exposure to gunfire as a military policeman. 

The Veteran had service audiological evaluations in April 1962, November 1963, and January 1966 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  Audiometric data originally recorded using ASA standards is converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

On the April 1962 pre-induction physical examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
x
15(20)
LEFT
10(25)
10(20)
10(20)
x
10(15)

On the November 1963 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-5(5)
0(10)
(0)10
-5(0)
LEFT
5(20)
-5(5)
-10(0)
(0)10
0(5)

On the January 1966 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
5(15)
-15(-5)
x
5(10)
LEFT
0(15)
-5(5)
5(15)
x
10(15)

A March 2016 opinion from S.S., a board certified hearing aid specialist, stated that he reviewed the Veteran's hearing test, and noted that the Veteran has profound high frequency hearing loss and served as a military police officer with a high level of handgun practice.  The specialist opined that the Veteran's hearing loss was as likely as not caused by military service.  

An April 2013 opinion by J.N., another board certified hearing aid specialist, stated that after reviewing the Veteran's audiogram from October 2012, test results showed a mild to profound sharply falling sensorineural hearing loss in the right ear and a mild to severe sloping sensorineural hearing loss in his left ear.  He then opined that this is a typical noise induced hearing loss.  In the rationale, he explained that the Veteran's duties as an M.P. shooting a 45 caliber pistol can certainly do damage to the nerve as conceded by the VA, which is probably why his right ear is much worse.  He further explained that although his hearing showed no loss at entrance in 1963 and exit in 1966, "it takes decades for a hearing loss and tinnitus to manifest to a measurable hearing loss."

A January 2012 VA examination report shows that after conducting a hearing evaluation, the VA examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's tinnitus and hearing loss were not related to his service, stating that after reviewing the Veteran's claims file, all thresholds are well within the normal range on the entrance and separation exam with no significant change, for VA purposes, through 4 kHz. bilaterally.  The examiner acknowledged that the Veteran was a military police officer, fired the 45 caliber pistol, qualified for weapons, and did not recall hearing protection; was a policeman for 25 years following the military, fired weapons with hearing protection, and fired weapons recreationally, and used chainsaws without hearing protection.  The VA examiner then opined that the Veteran's tinnitus began 10 to 20 years ago, and that the reported onset is not consistent with military service. 

The Board finds that additional comments are necessary regarding the nature of noise induced hearing loss to include whether there is a medically sound basis to attribute post service findings of hearing loss to noise exposure in service where there is normal hearing and no significant changes in hearing thresholds during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion by an audiologist to the January 2012 VA audiological examination report.  The record must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  Following a review of the file, the reviewing examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to in-service noise exposure from service as a military policeman.  In so opining, the examiner should do the following:  (1) consider and discuss the March 2016 opinion from S.S., and the April 2013 opinion by J.N., which indicates that "it takes decades for a hearing loss and tinnitus to manifest to a measurable hearing loss"; and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss and tinnitus.  Indicate whether there is a medically sound basis to attribute post service findings of hearing loss to noise exposure in service where there is normal hearing and no significant changes in hearing thresholds during service.  

2.  After completing the above, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




